Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George S. Bardmesser on 6/9/2021.

The application has been amended as follows: 

In claim 24, line 15, after “recovering” has been inserted --a tracking of--.

In claim 24, line 12, “satellite signal power” has been replaced by --a measure of satellite signal power Z2Tw--.

In claim 3, lines 1-2, “the navigation task includes calculating velocity” has been replaced by --the processor further calculates velocity--.

In claim 14, lines 1-2, “the block for solving of the navigation task” has been replaced by --the processor--.

In claim 14, line 8, “solving the navigation task” has been replaced by --calculating the position--.

In claim 16, line 1, “claim 1” has been changed to --claim 24--.

In claim 16, line 1, after “,” has been inserted --wherein each channel further computes a relative weight of the single GNSS signal,--.

In claim 17, lines 1-2, “the solving navigation task” has been replaced by --the processor--.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648